                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  JAVAR GETER,

            Plaintiff

     v.                                              CIVIL NO. 3:18-CV-1579

  DAUPHIN COUNTY PRISON                              (Judge Caputo)
  AUTHORITIES, et al.,

            Defendants

                                         ORDER

THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

       On February 11, 2019, the Court granted in part, and denied in part, the

Defendants' motion to dismiss. Mr. Geter was also granted leave to file an amended

complaint with respect to his Eighth Amendment excessive force and denial of adequate

meals claims. See ECF No. 12. Presently before the Court is Mr. Geter's three-page

"Leave to File Amended Complaint." (ECF No. 13.) However, it is the caption of this

pro se Plaintiff's document which gives the Court pause.         Therefore, Plaintiff will be

required to clarify whether he intended his recent filing to be lodged as the amended

complaint in this matter.

       THEREFORE, this         1-/l!yof MARCH 2019, it is ORDERED that:
       1.       The Clerk of Court shall provide Mr. Geter with a copy of
                ECF No. 13.

       2.       Within ten (10) days of the date of this Order, Mr. Geter shall
                notify the Court if his recent filing is his amended complaint.



                                              ~~
                                              United States District Judge
